 Case 1:20-cr-00016-LEK Document 8 Filed 01/31/20 Page 1 of 3             PageID #: 18

                            AMENDED MINUTES



 CASE NUMBER:            CR 20-00016LEK
 CASE NAME:              UNITED STATES OF AMERICA v. HENRY MALINAY


 ATTYS FOR PLA:          Kenneth M. Sorenson, AUSA
                         Gregg Paris Yates, AUSA
 ATTY FOR DEFT:          Michael Lewis Parrish, Esq.

 U.S. PRETRIAL           Diane Arima-Linscott
 SERVICES
 OFFICER:


       JUDGE:      Leslie E. Kobayashi          REPORTER:        Debra Read

       DATE:       January 31, 2020             TIME:            2:53 p.m. - 3:40 p.m.


COURT ACTION: EP                   INITIAL APPEARANCE

                                   WAIVER OF INDICTMENT

                                   ARRAIGNMENT AND PLEA TO THE
                                   INFORMATION

Defendant is present, not in custody.

Defendant sworn, questioned by the Court. Court informs Defendant of sentencing
guidelines, possible departure from sentencing guidelines, supervised release, etc.

MEMORANDUM OF PLEA AGREEMENT filed.

WAIVER OF INDICTMENT.

Plea of Guilty as to Count 1 of the INFORMATION entered by Defendant.

SENTENCING as to Count 1 of the INFORMATION is set for May 21, 2020 at 2:45
p.m. before Judge Kobayashi.

The Government and defendant agrees with the recommendation of Pretrial Services.
 Case 1:20-cr-00016-LEK Document 8 Filed 01/31/20 Page 2 of 3               PageID #: 19

Court adopts the recommendation of Pretrial Services.

Release forthwith.

Unsecured bond in the amount of: $25,000.00.

   ·(7b) Comply with pretrial services supervision, and abide by all conditions of release
      as directed by Pretrial Services. You are required to inform Pretrial Services within
      24 hours of any contact with law enforcement, including but not limited to, any
      arrest, questioning (excludes instant offense), or traffic stop.

   ·(7c) Maintain or actively seek employment, as directed by Pretrial Services.

   ·(7g1) Surrender any passport and all travel documents to the U.S. Pretrial Services
      Office. Do not apply for/obtain a passport. If not convicted, the passport will be
      returned to the defendant unless needed for evidentiary purposes. If convicted,
      Pretrial Services will transfer the passport to the U.S. Probation Office upon
      disposition of this case unless otherwise directed by the Court. Surrender no later
      than: February 14, 2020.

   ·(7h3) Travel is restricted to: the island of Oahu and the District of Nevada.

   ·(7i) Do not change residence without the advance approval of Pretrial Services.

   ·(7m1) Contact is prohibited directly, indirectly, or through third parties with: co-
      defendants, co-conspirators, or witnesses in this and any related case. The U.S.
      Attorney's Office will provide Pretrial Services with initial and updated lists of
      names of persons with whom contact is prohibited.

   ·(7s1) You are prohibited from owning, possessing, or controlling any firearm or
       ammunition. Immediately surrender all firearms and ammunition to an agent
       approved by Pretrial Services.

   ·(8n) Provide Pretrial Services with any and all requested financial information
      regarding your financial status including, but not limited to: employment and all
      sources of income, bank accounts, assets and liabilities, and investments. You are
      required to sign and execute an Authorization to Release Financial Information as
      requested by Pretrial Services.

   ·(8o) Pretrial Services is authorized to run credit reports on a random and "as needed"
      basis during the course of supervision to ensure compliance with pretrial release
      conditions. You are required to sign and execute any necessary release forms
      including, but not limited to an Authorization to Release Financial Information, as
      requested by Pretrial Services.

   ·(8r) You are prohibited from handling other person's money for investment purposes,
       unless approved by Pretrial Services.
Case 1:20-cr-00016-LEK Document 8 Filed 01/31/20 Page 3 of 3           PageID #: 20


 ·(9a) In conjunction with the Ho‘okele program, the Court authorizes the defendant to
     participate in voluntary stress and anxiety counseling as arranged by Pretrial
     Services.


                  Submitted by: Mary Feria, Courtroom Manager
